Citation Nr: 1627771	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for residuals of rotator cuff tear of the left (minor) shoulder with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left (minor) wrist.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although December 2013 and April 2014 rating decisions denied entitlement to a TDIU, and the Veteran did not file a notice of disagreement with those determinations, the issue is raised by the record and part and parcel of the Veteran's increased rating claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in a December 2012 statement that he "was terminated from work on July 1, 2012 due to being off work for an extended period due to disability."  Similarly, in a July 2014 letter the Veteran noted that "[t]he issues on appeal are degenerative changes of the lumbar spine, rotator cuff tear left shoulder, [and] carpal tunnel syndrome left wrist....I have been unable to work since Jan. 2012."  VA most recently provided the Veteran with examinations for his lumbar spine, left shoulder, and left wrist in August 2010.  The Veteran's statements suggest that the disabilities may have worsened since the last examinations, and VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine, left shoulder, and left wrist disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, any outstanding VA treatment records should also be secured.

Action is deferred on the TDIU claim given the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  In this regard, a notation that records were "reviewed electronically," as in the March 2016 rating decision, will not suffice.  Instead, all outstanding VA treatment records must be physically associated with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include updated records from Drs. Hayward and Kemp.

3.  After obtaining any outstanding treatment records regarding degenerative changes of the lumbar spine, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including the impact of the lumbar spine disability on the Veteran's occupational functioning.  All findings and conclusions should be set forth in a legible report.
4.  After obtaining any outstanding treatment records regarding the residuals of rotator cuff tear of the left (minor) shoulder with degenerative changes, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including the impact of the left shoulder disability on the Veteran's occupational functioning.  All findings and conclusions should be set forth in a legible report.

5.  After obtaining any outstanding treatment records regarding the carpal tunnel syndrome of the left (minor) wrist, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings including the impact of the left wrist disability on the Veteran's occupational functioning.  All findings and conclusions should be set forth in a legible report.

6.  Then, after taking any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




